Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of the Non-Final office action mailed 02/22/2021 have been overcome by the applicant’s arguments and amendment.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
1)  Connelly (US 2016/0005073 A1) teaches a method of simulating user webpage visits to generate an advertising campaign target audience list based on collected data, matching requirements (e.g. filtering using ID, restricted webpage, visiting time) and criteria (e.g. threshold) and statistical analysis. 
2) Villa (US 2017/0193382 A1) teaches a method of generating representation of unique entities (e.g. individuals, devices or organization perform activities that are tracked) in a segment (e.g. group or list that qualify for a set of rules defining a particular collection of one or more characteristic) at time intervals from a real-time data steam using probabilistic data structure to remove duplication.
3) Apple (US 2007/0038516 A1) teaches a method of determining confidence metric and threshold based on advertising data.
4) Bigby (US 2012/0047013 A1) teaches a method of analyzing historical advertising audience data to predict arbitrary audience statistics based on user-specific queries and correlation of the data in real time. The analysis is repeated with user’s tuning of the query until a criteria is satisfied.
5) Noels (US 2016/0328422 A1) teaches a method of data processing related to incoming interactions include step of calculating the number of distinct values seen 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 8 and 15: 
“applying a hashing function to the one or more particular identifying fields of objects in the first subset to generate a distribution of the one or more particular identifying fields of the objects in the first subset; and estimating the object count based on a distance between the one or more particular identifying fields of the objects in the first subset in the distribution;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1, 3-6, 8, 10-13, 15 and 17-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Thursday 9:00 am to 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUEN-MEEI GAN/Examiner, Art Unit 2129